Exhibit No. 10.3


CONFIDENTIAL


March 6, 2009


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, NY 10005


Dear Dr. Zabala,


This letter (the "Agreement") will confirm the engagement of John W. Loofbourrow
Associates, Inc. ("Loofbourrow") by Blackhawk Capital Group BDC, Inc., a
Delaware corporation and a business development company registered under the
Investment Company Act of 1940, as amended (the "Company"), as placement agents
in connection with the Company's Rule 506 offering under Regulation D under the
Securities Act of 1933, as amended (the "Securities Act"), of up to $25 million
in common stock ("Securities") to qualified institutional buyers ("QIBs") and
"accredited investors" (as those terms are defined under the Securities Act)
(the "Investors").  The Offering will be pursuant to a Confidential Private
Placement Memorandum and a subscription agreement and purchaser questionnaire
("Subscription Agreement").  The maximum amount to be raised in the Offering is
$25 million.  The minimum amount is $3 million.  The Company reserves the right
to lower the minimum or increase the maximum at its sole discretion.  The
purchase price shall be $5.00 per share. The prior placement agent agreement
dated January 16, 2009, as amended, by and among the Company, Loofbourrow and
EquitySmith, Inc. was terminated on March 5, 2009.
 


1.
Scope of Loofbourrow's Services.  Loofbourrow will distribute Offering Materials
(as hereinafter defined) to potential investors, report the status of the
Offering to the Company, and assist in consummating the Offering, including, but
not limited to:

 
a.
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, properties, financial condition, and prospects of the
Company,

 
b.
assisting the Company in preparing Offering Materials for distribution by
Loofbourrow to potential investors selected by Loofbourrow and the Company,

 
c.
screening and contacting prospective investors,

 
d.
assisting in negotiations with prospective investors, and



 
 

--------------------------------------------------------------------------------

 
 
e.
advising and assisting the Company in structuring and pricing the Offering.

 
It is understood by both parties that Loofbourrow intends to solicit interest
from a limited number of potential Investors (QIBs and accredited
investors).  Loofbourrow will, in its sole discretion, determine the
reasonableness of its efforts and is under no obligation to perform at any level
other than what it deems reasonable.  The Company shall retain control of the
Offering and shall have the right to determine (a) whether to accept and close
the sale of the Securities to a specific Investor, (b) whether to close or
terminate the Offering, and (c) the content of the Offering Materials.
 
2.
Fees.  In return for Loofbourrow's services in the placement of Securities, the
Company will pay Loofbourrow a cash fee equal to 10% of the gross proceeds (the
"Financing Fee") of any Securities placed by Loofbourrow.  Any Financing Fees
payable to Loofbourrow will be due at the closing date of the Offering and shall
be payable to Loofbourrow by the Company.  Loofbourrow shall not be entitled to
receive the reimbursement of any expenses from the Company.

 
3.
Term.  Unless extended or earlier terminated by mutual agreement in writing of
the parties, the term of this Agreement shall commence on the date hereof and
end March 31, 2009 (the "Term").  The parties may extend the Term by mutual
agreement.  Upon any termination or expiration of this Agreement, neither the
Company, nor a potential Investor, shall have any obligation or liability to any
other party under this Agreement.  Until March 31, 2009 (the "Period"),
Loofbourrow shall have the exclusive right on behalf of the Company to solicit
prospective Investors who are QIBs and/or accredited investors regarding the
possible sale to such Investors of shares.  During the Period, Loofbourrow shall
not have the right to conduct any other discussions on behalf of the Company
regarding any matter other than the sale of the Shares to the prospective
Investors.  For purposes of clarification, the Company during the Period shall
deal exclusively with Loofbourrow concerning the sale of the shares and
discontinue any discussions with respect to any previously received third party
proposals with respect to the sale of such shares.  If this exclusivity
provision is breached, in addition to any other compensation for damages,
Loofbourrow and/or its shareholders, jointly and severally, shall promptly upon
demand pay to the Company an amount equal to all expenses incurred by the
Company in connection with the Offering, including the expenses of the Company's
agents, advisors, bankers, attorneys, accountants and the other representatives.

 
For a period up to one year from the termination of this Agreement and if
Loofbourrow enters into a selling group of any subsequent securities offerings
of the Company, then Loofbourrow shall receive additional financing fees
("Additional Fees") if the Company sells securities to those Investors
previously introduced by Loofbourrow ("Protected Investors").  Prior to the
termination date, Loofbourrow will furnish the Company with a written list of
the Protected Investors.  The Additional Fees will be equal to any underwriting
or placement fees that are listed in any future offering circular or prospectus.


 
 

--------------------------------------------------------------------------------

 
 
4.
Company Information.  The Company will furnish Loofbourrow such information
concerning the Company as Loofbourrow reasonable determines to be appropriate
with respect to the Offering ("Information").  The Company shall afford
Loofbourrow and its counsel and representatives full and complete access to its
books and records and will use commercially reasonable efforts to afford
Loofbourrow with full and complete cooperation of management to gather the
Information on a reasonable basis.  The Company recognizes and confirms that
Loofbourrow (a) will use and rely on the Information in performing the services
contemplated by this Agreement, without independently verifying the accuracy and
completeness of the same, (b) does not assume responsibility for the accuracy or
completeness of the Information, and (c) will not make an appraisal of any
assets or liability of the Company.

 
The Company hereby represents to Loofbourrow that all solicitation materials
prepared by the Company and used in connection with the Offering, including,
without limitation, the Confidential Private Placement Memorandum (the "Offering
Materials") will not, as of the date of any offer or sale in connection with the
Offering, contain any untrue statement of a material fact or omit a material
fact necessary to make the statements contained therein, not misleading, in
light of the circumstances under which they were made.  If at any time an event
occurs as a result of which the Offering Materials, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made when such Offering Materials are
delivered to a prospective purchaser pursuant hereto, not misleading, the
Company will promptly notify Loofbourrow to suspend solicitation of prospective
purchasers in connection with the Offering; and if the Company decides to amend
or supplement the Offering Materials, it will promptly advise Loofbourrow by
telephone (with confirmation in writing) and will promptly prepare an amendment
or supplement that will correct such statement or omission.
 
Loofbourrow will not violate, or cause the Company to violate, any applicable
federal and state securities laws in connection with the Offering.
 
5.
Confidentiality.  In connection with this engagement, it is contemplated that
Loofbourrow will receive from the Company certain information (including certain
business planning, investment, product, marketing, technical, financial, and
other information and materials) the Company considers
confidential.  Loofbourrow shall use this confidential information solely for
the purpose of providing services to the Company and will not disclose to any
party (other than Loofbourrow's officers, directors, employees, affiliates, and
counsel who have a need to know such information, herein “Representatives”) any
such confidential information, except with the prior written approval of the
Company; provided, however, that the foregoing restrictions shall not apply to
any information that: (a) is included in the Offering Materials and disclosed
pursuant to the distribution of the Offering Materials as permitted by the
Company, (b) the Company consents to having disclosed in connection with the
Offering, (c) is publicly available when provided or thereafter becomes publicly
available other than through disclosure by Loofbourrow or their Representatives,
or (d) is required to be disclosed by Loofbourrow by judicial or administrative
process in connection with any action, suit, proceeding, or investigation; and
provided, further, however, that Loofbourrow shall give the Company notice of
any such requirement immediately upon the becoming aware of same and shall not
disclose such information except only to the extent required after the maximum
time permitted.  Information shall be deemed “publicly available” if it becomes
a matter of public knowledge or is contained in materials available to the
public or is obtained by Loofbourrow from any source other than the Company or
its representatives, provided that such source was not to Loofbourrow's actual
knowledge subject to a confidentiality agreement with the Company.  Loofbourrow
will take reasonable steps to assure that the Offering Materials are not
distributed to any persons not permitted to receive them pursuant to the terms
hereof.  Loofbourrow will not provide any confidential information to
prospective Investors or any other third party without the express written
consent of the Company unless the prospective Investor has executed a
confidentiality agreement acceptable to the Company.

 
 
 

--------------------------------------------------------------------------------

 


6.
Representations and Warranties of Loofbourrow.  Loofbourrow represents and
warrants to the Company as follows:  (a) it is a licensed broker-dealer
registered with the SEC and  FINRA and is licensed under FINRA regulations to
sell Securities to QIBS and accredited investors; (b) there are no judgments,
orders, decrees, or like actions, or any proceedings pending, before the SEC,
FINRA, any State, or any court or arbitration panel that prohibit or effect it
from carrying out its obligations under this Agreement; and (c) this Agreement
has been duly authorized and approved by it, does not contravene its
organizational documents or any agreement or order to which it is a party, and
is a legal and valid obligation binding on it.

 
7.
Indemnification.  The Company acknowledges that Loofbourrow will be acting on
behalf of the Company and will require indemnification by the Company.  The
Company further acknowledges that Loofbourrow's indemnification provisions
attached hereto as Exhibit A are incorporated by reference herein or are made a
part hereof for all purposes as though set forth entirely herein.

 
8.
Miscellaneous.  The Offering will be completed in accordance with Rule 506 under
Regulation D under the Securities Act and all applicable state or other
jurisdictional securities laws (i.e. "blue sky" laws).  All prospective
Investors will be persons who qualify as QIBs and/or accredited investors under
all applicable federal and state securities laws and who execute a Subscription
Agreement.

 
The Company shall have the right to identify Investors with which it has
affiliations who would be suitable QIBs and/or accredited investors for the
Offering ("Company-Introduced Investors"). In the event that the Company decides
that these Investors are suitable for the Offering and these Investors purchase
Securities in the Offering, no fees shall be due to Loofbourrow respecting
Securities purchased by Company-Introduced Investors pursuant to Section 2
above.


 
 

--------------------------------------------------------------------------------

 
 
The Company agrees that, following the closing of the Offering, Loofbourrow
shall have the right to place advertisements in financial and other newspapers
and journals at their own expense describing its services to the Company
hereunder, provided that Loofbourrow will submit a copy of any such
advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed, and that such action is not in violation of
Rule 506 under Regulation D or other federal and state securities laws.
 
The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause Loofbourrow to be partners,
agents or fiduciaries of, or joint venture partners with, the Company or with
each other.
 
This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 


If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
 




Very truly yours,


JOHN W. LOOFBOURROW ASSOCIATES, INC.




/s/ John W. Loofbourrow
____________________________
John W. Loofbourrow
President




Accepted and agreed to as of March 6, 2009:


BLACKHAWK CAPITAL GROUP BDC, INC.


/s/ Craig A. Zabala
____________________________________
Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Indemnification
 
Blackhawk Capital Group BDC, Inc., a Delaware corporation (the "Company") agrees
to indemnify and hold harmless Loofbourrow Inc. ("Loofbourrow"), together with
its affiliates, directors, officers, agents, and employees (Loofbourrow and each
such entity or person, an "Indemnified Person"), from and against any and all
losses, claims, damages, judgments, and liabilities, expenses, or costs (and all
actions in respect thereof and any legal or other expenses in giving testimony
or furnishing documents in response to a subpoena or otherwise), including the
cost of investigating, preparing for, or defending any such action or claim,
whether or not in connection with litigation in which an Indemnified Person is a
party, as and when incurred, directly or indirectly caused by, relating to,
based upon, or arising out of Loofbourrow's performance of its engagement by the
Company under the letter agreement dated as of March 6, 2009, as it may be
amended from time to time (the "Agreement"), or otherwise arising out of or in
connection with advice or services provided or to be provided by Indemnified
Persons pursuant to the Agreement, the transactions contemplated thereby, or any
Indemnified Person’s actions or inactions in connection with any such advice,
services, or transactions, including any indemnified person's sole or
contributory negligence, if such activities were performed (i) in good faith and
(ii) in such manner reasonably believed by such Indemnified Person to be within
the scope of the authority conferred by the Agreement or by law and to be on
behalf of the Company or in furtherance of the performance of Loofbourrow's
services under the Agreement; provided, however, such indemnity agreement shall
not apply to any such loss, claim, damage, liability, or cost incurred by any
Indemnified Person to the extent it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the gross negligence or willful misconduct or bad
faith of such Indemnified Person.  The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the any advice or
services provided by any Indemnified Persons in connection with the Agreement,
the transactions contemplated by the Agreement, or any Indemnified Persons’
actions or inactions in connection with any such advice, services, or
transactions except for any such liability for losses, claims, damages,
liabilities, or costs found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Person’s gross negligence or willful misconduct
or bad faith in connection with such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: Loofbourrow, its affiliated entities, directors, officers, employees,
agents, legal counsel and controlling persons of Loofbourrow within the meaning
of the federal securities laws, and the respective successors, assigns, heirs,
beneficiaries, and legal representatives of each of the foregoing indemnified
persons or entities.  All references to Loofbourrow or Indemnified Persons in
these Indemnification Provisions shall be understood to include any and all of
the foregoing indemnified persons or entities.
 
 
 

--------------------------------------------------------------------------------

 


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from
its obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company.  Loofbourrow will
have the right to retain counsel of its own choice to represent it; however,
such firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes Loofbourrow's defense as
provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it.  The Company will be entitled to participate at its own
expense in the defense, or if it so elects, to assume and control the defense of
any action, proceeding, or investigation, but if the Company elects to assume
the defense, such defense shall be conducted by counsel reasonably acceptable to
Loofbourrow.  Any Indemnified Person may retain additional counsel of its own
choice to represent it but shall bear the fees and expenses of such counsel
unless the Company shall have specifically authorized the retaining of such
counsel.  The Company will not be liable for any settlement of any claim against
an Indemnified Person made without its written consent.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and Loofbourrow, on the other
hand, and also the relative fault of the Company, on the one hand, and
Loofbourrow, on the other hand, in connection with the statements, acts or
omissions that resulted in such losses, claims, damages, liabilities, or costs,
and the relevant equitable considerations shall also be considered.  No person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such
misrepresentation.  Notwithstanding the foregoing, Loofbourrow shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
received by Loofbourrow pursuant to the Agreement.


The liability of the Company under the indemnification provisions set forth in
this Exhibit A shall be limited to $25,000.
 
 
 

--------------------------------------------------------------------------------

 


Neither termination nor completion of the engagement of Loofbourrow or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect for one year.


If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.  These Indemnification Provisions may not be amended
or modified in any way, except by subsequent agreement executed in writing.
 
 
 

--------------------------------------------------------------------------------

 